Citation Nr: 0506012	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating greater than 20 percent for service-
connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1956 
until April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued a 20 percent disability 
evaluation for the appellant's service-connected duodenal 
ulcer.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in November 
2004.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim here on appeal.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the appellant, at his November 2004 
hearing, referenced the existence of potentially relevant and 
previously unobtained VA medical records.  Specifically, the 
appellant testified that he was receiving ongoing treatment 
at the Jesse Brown VA medical facility for his service-
connected duodenal ulcer.  (See Board Hearing Transcript at 
10-11, November 2004).  Moreover, a one-page VA 
hospitalization record also shows that the appellant had 
epigastric surgery in March 2003.  As such, although the 
claims file currently contains VA outpatient treatment 
records from August 1997 to December 2002, the more recent 
treatment and surgical records are not contained within the 
claims file.  Therefore, the Board remands this case for 
purpose of obtaining all relevant and previously unobtained 
VA treatment records prepared since December 2002, as well as 
any in-patient VA hospitalization records.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in May 2002 with respect to the issue here on 
appeal.  However, the Board notes that the objective medical 
evidence of record since his last VA examination shows that 
the appellant was hospitalized in March 2003 as a result of 
an epigastric surgical procedure.  In addition, the appellant 
now also contends that his duodenal ulcer symptomatology 
includes vomiting, weight loss, and incapacitating episodes.  
(See Board Hearing Transcript at 3-12, November 2004).  
Accordingly, although the mere passage of time since the date 
of the most recent VA examination alone is insufficient to 
warrant a remand, the appellant's contentions coupled with 
the evidence of recent surgery requires that the appellant be 
afforded a VA reexamination for purposes of ascertaining the 
current severity of his service-connected duodenal ulcer 
disease.  VAOPGCPREC 11-95; 38 C.F.R. § 3.327(a) (2004).

Accordingly, this case is remanded for the following:

1.  The appellant's VA treatment records 
prepared since December 2002, as well as any 
previously unobtained VA hospitalization 
records, should be obtained from the 
appropriate VA facilities.  All efforts to 
obtain these records should be fully 
documented, and the facilities must provide a 
negative response if records are not 
available.

2.  Upon completion of the above, the 
appellant should be scheduled for a VA 
reexamination by a physician with the 
appropriate expertise in diagnosing and 
evaluating digestive disabilities.  The 
examiner should thoroughly review the claims 
folder in conjunction with evaluating the 
appellant.  

The examiner must provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
appellant's service-connected duodenal 
ulcer.  In addition, the examiner must 
also address the presence or absence of 
the specific criteria set forth in VA's 
rating schedule for evaluating diseases 
of the digestive system, to include, but 
not limited to, any anemia, weight loss, 
or recurrent incapacitating episodes 
averaging 10 days or more in duration at 
least four or more times a year due to 
duodenal ulcer disease.  The examiner 
should also comment upon pain, if any, 
and whether or not such pain is relieved 
by standard ulcer therapy, any periodic 
vomiting, and any recurrent hematemesis 
or melena due to duodenal ulcer disease.  
Finally, the examiner should indicate 
whether the appellant's duodenal ulcer 
disease is most appropriately 
characterized as severe, moderately 
severe, moderate, or mild.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2004).  
All appropriate testing in this regard 
should be accomplished, and a complete 
rationale for any opinion expressed must 
be provided.  

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim of entitlement to a 
rating greater than 20 percent for service-
connected duodenal ulcer disease should then 
be addressed by the RO.  If the benefit 
sought on appeal remains denied, then the 
appellant and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

